Citation Nr: 1802398	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for orthopedic residuals of a fracture to the right wrist.

2.  Entitlement to a rating greater than 10 percent for orthopedic residuals of a fracture to the Veteran's left wrist.

3.  Entitlement to a rating greater than 10 percent for neurological residuals of a fracture to the Veteran's right wrist.

4.  Entitlement to a rating greater than 10 percent for neurological residuals of a fracture to the Veteran's left wrist.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).

7.  Entitlement to service connection for residuals of cyst removal on left lower extremity.

REPRESENTATION

Veteran represented by:	Douglass E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to October 1965

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Decatur, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the St. Petersburg, Florida RO.

In December 2014, the Veteran presented sworn testimony during a video-conference Board hearing, which was presided over by the undersigned Veterans Law Judge. 

In February 2015, the Board remanded the matter to the AOJ for further evidentiary development.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. 

A review of the record reflects that the AOJ has substantially complied with the Board's remand directives.


FINDINGS OF FACT

1.  The Veteran's bilateral wrist neurological disabilities are manifested by at most mild impairment of the median nerve.

2.  The Veteran's bilateral wrist orthopedic disabilities are manifested by no more than pain and limitation of motion without ankylosis.

3.  For the entirety of the Veteran's appeal, the Veteran's bilateral hearing loss has been manifested by no more than Roman numeral III in his right ear and Roman numeral III in his left ear.

4.  The Veteran is unemployable due to his service-connected disabilities.

5.  There was no evidence of residuals of cyst removal of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for the neurological bilateral wrist disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.124 DC 8615 (2016).

2.  The criteria for a rating greater than 10 percent for the Veteran's orthopedic bilateral wrist disabilities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met for entirety of the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).

5.  The criteria for service connection for residuals of cyst removal of the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, notice was provided to the Veteran in October 2008 and September 2011.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The RO associated the Veteran's service treatment records, identified VA treatment records and private medical records identified by the Veteran to be pertinent to his appeals.

The VA has provided VA examination's for the Veteran's disabilities currently on appeal including the Veteran's wrists in November 2008, September 2011, and February 2016; his bilateral hearing loss in November 2008, September 2011, and January 2016, and his residuals of a cyst removal in February 2016.  The examinations and opinions are adequate for the disabilities discussed below as the examination reports show that the examiners considered the relevant history of the Veteran's disabilities.  The examiners provided a sufficiently detailed description of the disabilities, and the examiners provided an analysis to support their opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2016), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


Rating Increases

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

- Rating Schedule Bilateral Wrist Disability -

The Veteran's service-connected residuals of a fracture to the right wrist and left wrists are each rated as 10 percent disabling under DC 8615 for neuritis of the median nerve.  Incomplete paralysis of the median nerve is rated under DC 8615.

Under these diagnostic codes mild impairment of the median nerve is rated 10 percent disabling; moderate impairment is rated 20 percent (minor) or 30 percent (major) disabling; and severe impairment of the median nerve is 40 percent (minor) or 50 percent (major) disabling.  Complete paralysis of the median nerve warrants a 60 percent (minor) or 70 percent (major) evaluation with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances. 38 C.F.R. § 4.124a, DCs 8615. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Merits

In a January 2016 VA examination results included incomplete paralysis of the right and left hand with mild severity without evidence of muscle atrophy, post-traumatic arthritis, and without sensory deficits and normal wrist muscle strength.  The examiner noted that the Veteran had multiple normal electrodiagnostic studies conducted in 2004 and 2009 and 2014.  The 2014 report included a notation of mild bilateral carpal tunnel syndrome.

Applying the regulations to the facts in the case, the Board finds that the criteria for a rating in excess of 10 percent are not met.  Sensory function of the Veteran's wrist was intact.  He has no significant deficits in muscle strength and use and control of the wrists is also intact.  Motor examination did not disclose any wasting in the upper extremities and no evidence of muscle spasm, or abnormal or limited movement of the fingers or thumb or loss of dexterity in either hand that would warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the median nerve.  Moreover, the VA examiner specifically provided a diagnosis of mild - incomplete paralysis of the Median nerve.  Given the evidence as outlined above, Board finds that the current 10 percent ratings adequately reflect the Veteran's current impairment due to the service-connected bilateral wrist disability. 

Therefore, the evidence does not support the assignment of a disability rating in excess of 10 percent under the applicable rating criteria. 

The current level of disability shown is encompassed by the ratings assigned and with due consideration to the provision of 38 C.F.R. § 4.7, higher evaluations are not warranted.  Hart, supra; Fenderson, supra.  A preponderance of the evidence is against the claims adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107 (b) (West 2014).

Turning to the Veteran's bilateral orthopedic wrist disabilities, these disabilities are rated on the basis of limitation of motion under Diagnostic Code 5215.  Under this code, for a minor (non-dominant) and major (dominant) joint, dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm warrants a maximum 10 percent rating.  38 C.F.R. § 4.71a.  Alternatively, under Diagnostic Code 5214, a 20 percent rating is warranted for favorable ankylosis of the minor wrist with 20 to 30 degrees dorsiflexion.  The next higher evaluation of 30 percent is available where the minor wrist ankylosis is in any other position except favorable.  The maximum evaluation of 40 percent is available where the minor wrist ankylosis is unfavorable, is in any degree of palmar flexion, or is associated with ulnar or radial deviation.  38 C.F.R. § 4.71a.  (Emphasis added).

In a January 2016 VA examination, the examiner found that the Veteran has no ankylosis in either his right or left hand.  In a September 2011 VA examination, the examiner came to the same conclusion upon examining the Veteran's wrist, the November 2008 VA examination noted that the Veteran had range of motion in his wrist without any atrophy and did not mention any indication of ankylosis in either of the Veteran's wrist.   

The Board has carefully considered the Veteran's contentions in making these decisions.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher disability ratings for his service-connected bilateral wrist disability.  The level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher ratings are not warranted for these disabilities for any portion of the time period under consideration.  Hart, supra; Fenderson, supra.  A preponderance of the evidence is against the claims adjudicated herein. 

- Rating Schedule Bilateral Hearing Loss -

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  38 C.F.R. § 4.85, DC 6100 (2016).  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id. 

Exceptional hearing impairment occurs when pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are 55 decibels or more, or when the pure tone threshold are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  In such cases, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  38 C.F.R. § 4.86 (2016).

The Board acknowledges that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Merits

A review of the evidence of record reveals that the Veteran was afforded VA audiological examinations for compensation purposes in November 2008, September 2011 and January 2016.

During the November 2008 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ


Average

500
1000
2000
3000
4000

RIGHT
30
30
40
55
60
54
LEFT
30
30
40
60
60
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.

The Board will now follow the mechanical application of 38 C.F.R. 4.85.  First, utilizing Table VI, the Veteran's right ear hearing loss results are placed within the parameters of "Roman numeral I" for his examination in November 2008.  See 38 C.F.R. § 4.85, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination - Table VI.  Turning to the Veteran's left ear, the hearing loss results for this ear are placed within the parameters of "Roman numeral I" for his November 2008 examination.  Id.  

Second, utilizing Table VII, the Board has taken the results, for rating purposes results, from Table VI, "Roman numeral I" for the right ear and "Roman Numeral I" for the left ear.  When placing these two results, "Roman numeral I" and "Roman numeral I," within Table VII to determine the rating the results indicate that the Veteran's bilateral hearing disability falls within a noncompensable rating evaluation.  See 38 C.F.R. § 4.85 Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100) - Table VII.

During the September 2011 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ


Average

500
1000
2000
3000
4000

RIGHT
35
30
40
65
65
59
LEFT
40
35
35
65
65
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 in the left ear.

The Board will now follow the mechanical application of 38 C.F.R. 4.85.  First, utilizing Table VI, the Veteran's right ear hearing loss results are placed within the parameters of "Roman numeral II" for his examination in September 2011.  See 38 C.F.R. § 4.85, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination - Table VI.  Turning to the Veteran's left ear, the hearing loss results for this ear are placed within the parameters of "Roman numeral III" for his September 2011examination.  Id.  

Second, utilizing Table VII, the Board has taken the results, for rating purposes results, from Table VI, "Roman numeral II" for the right ear and "Roman Numeral III" for the left ear.  When placing these two results, "Roman numeral II" and "Roman numeral III," within Table VII to determine the rating the results indicate that the Veteran's bilateral hearing disability falls within a noncompensable rating evaluation.  See 38 C.F.R. § 4.85 Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100) - Table VII.




HERTZ


Average

500
1000
2000
3000
4000

RIGHT
30
20
35
55
60
43
LEFT
30
25
30
55
60
43

The January 2016 VA examiner found that the use of the word recognition score were not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate.

Thus, the Veteran's conclusion triggers the provisions of 38 C.F.R. § 4.85(c) and Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," will be used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c) states that Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of §4.86.

The Board will now follow the mechanical application of 38 C.F.R. 4.85.  First, utilizing Table VIa, the Veteran's left ear hearing loss results are placed within the parameters of "Roman numeral III" for his January 2016 examination.  Turning to the Veteran's left ear, the hearing loss results for this ear are placed within the parameters of "Roman numeral III" for his January 2016 examination.  Id.  

Second, utilizing Table VII, the Board has taken the results, for rating purposes results, from Table VIa, "Roman numeral III" for the right ear and "Roman Numeral III" for the left ear.  When placing these two results, "Roman numeral III" and "Roman numeral III," within Table VII to determine the rating the results indicate that the Veteran's bilateral hearing disability falls within a noncompensable rating evaluation.  See 38 C.F.R. § 4.85 Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100) - Table VII. Thus, the evidence at no time during the appeal period supports a compensable rating for the Veteran's hearing loss disability.

- Total Disability Rating Due to Individual Unemployability (TDIU) -

TDIU is governed by 38 C.F.R. § 4.16  , providing that such a rating may be assigned where the scheduler rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016).  

Merits

Here, the Veteran is service-connected for the following: acquired psychiatric disorder to include posttraumatic stress disorder with generally anxiety disorder and dysthymic disorder (rated as 50 percent disabling from October 16, 2008) , tinnitus (rated at 10 percent from October 16, 2008), residual of fracture right wrist with carpal tunnel syndrome (rated as 10 percent disabling from October 16, 2008), residual of fracture left wrist with carpal tunnel syndrome (rated as 10 percent disabling from October 16, 2008), left navicular fracture residuals with loss of range of motion (rated as 10 percent disability from November 10, 2008) and bilateral hearing loss (rated as noncompensable); these ratings result in a 70 percent combined evaluation, with at least one disability rated at 40 percent or more, which does render him eligible for a TDIU under the scheduler percentage requirements contemplated by VA regulation from October 16, 2008. See 38 C.F.R. § 4.16(a) (2017). 

The only remaining issue is whether the Veteran was able to secure or follow a substantially gainful occupation as a result of service connected disability.  On this issue the Board finds that the March 2016 VA examination conducted by Dr. Williams combined with the functional reports by the February 2016 VA examiners as to the Veteran's bilateral wrist disability to be probative.  While Dr. Williams found that the Veteran's psychiatric disability would likely render him unemployable.  The February 2016 examiner found that there was partial paralysis in the Veteran's hand due to his carpal tunnel.  This paralysis is uniquely important in determining the Veteran's unemployability given the nature of his work history as a skill laborer whose work history heavily involved skilled work with his hand.  Thus, the Board finds that the Veteran's acquired psychiatric disability coupled with his neurological conditions have caused his unemployability.  

The Veteran's occupational history comprises of work as a skilled laborer and sales man from 1970 to until 2003.  The Veteran's educational history reveals General Equivalency Diploma (GED).

The Board reasons that the combination of the Veteran's PTSD and unique combination of neurological disabilities, along with his educational level and employment background, render him unemployable.  Therefore, the Board finds that a total disability rating due to individual unemployability is appropriate.

- Service Connection -

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

There is no evidence of record, VA or private, showing that the Veteran had been treated for or diagnosed residuals of cyst removal on a left lower extremity.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).

The Veteran testified that there was scarring in his left lower extremity due to removal of a cyst in service.  On this basis, the Veteran was provided with an examination in February 2016 wherein a VA examiner after examining the Veteran found that there was no visible or palpable scar in the described area.  While the Veteran described that he intermittently developed a scar where his boots rub, there was no scar the day of the examination.  Moreover, without a diagnosed or identifiable underlying malady or condition, the Veteran's observations do not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999). 

In light of the absence of any competent evidence of a disability, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Entitlement to a rating in excess of 10 percent for orthopedic residuals of a right wrist disability is denied.

Entitlement to a rating in excess of 10 percent for orthopedic residuals of a left wrist disability is denied.

Entitlement to a rating in excess of 10 percent for neurological residuals of a right wrist disability is denied.

Entitlement to a rating in excess of 10 percent for neurological residuals of a left wrist disability is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to TDIU is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to service connection for residuals of cyst removal on left lower extremity is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


